Citation Nr: 0530060	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-04 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the 
keratolysis, exfoliativa, of the feet.

2.  Entitlement to a rating in excess of 10 percent for 
residual cysts, post-auricular area, bilaterally, with status 
post surgery, left ear, from October 17, 2000, to August 29, 
2002.

3.  Entitlement to a rating in excess of 30 percent for for 
residual cysts, post-auricular area, bilaterally, with status 
post surgery, left ear, from August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1974.

This appeal arose from an August 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which confirmed and continued the 10 
percent disability evaluations assigned to the veteran's 
service-connected auricular cyst residuals and the bilateral 
foot disorder.  In December 2003, the Board of Veterans' 
Appeals (Board) remanded this case for additional 
development.  In March 2005, a rating action was issued which 
continued the 10 percent evaluation assigned to the 
keratolysis, exfoliativa, of the feet, and which increased 
the evaluation assigned to the auricular cyst residuals to 30 
percent, effective August 30, 2002.  


FINDINGS OF FACT

1.  The veteran's keratolysis, exfoliativa, of the feet is 
manifested by extremely dry feet with diffuse white scaling 
over the plantar surface of the feet; erythema; scale and 
maceration involving the web spaces of both feet; and 
hyperkeratosis of the dorsal and ventral aspects of both 
feet.  

2.  From October 17, 2000, to August 29, 2002, the veteran's 
auricular cyst residuals were manifested by a scar behind the 
left ear which was nontender, with slight disfigurement, and 
by minute pock marks behind the right ear.

3.  From August 30, 2002, the auricular cyst residuals have 
been manifested by cysts which cover approximately 25 percent 
of the neck, with use of oral antibiotic therapy during 
flare-ups.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the keratolysis, exfoliativa, of the feet, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 
4.7, Diagnostic Codes (DCs) 7803, 7806, 7813 (2002 & 2005).

2.  From October 17, 2000, to August 29, 2002, the criteria 
for an evaluation in excess of 10 percent for the post-
auricular cyst residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, DCs 
7800, 7803, 7804, 7806 (2002).

3.  From August 30, 2002, the criteria for an evaluation in 
excess of 30 percent for the post-auricular cyst residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, including 
§§ 4.1, 4.2, 4.7, DCs 7800, 7801, 7806 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  
The regulation implementing the statute can be found at 
38 C.F.R. § 3.159 (2005).  These provisions require that, 
upon the receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and the 
claimant' s representative, if any, of any information, and 
any medical or lay evidence, not previously of record, that 
is necessary to substantiate the claim.  This notice shall 
indicate which portion of the information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, is to be obtained by VA on behalf of the claimant.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b).  VA must make reasonable efforts to assist the 
claimant in obtaining the relevant evidence, except that VA 
is not required to assist if no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1), (2); 38 C.F.R. 
§ 3.159(c)(1).  If VA is attempting to obtain records from a 
Federal department or agency, the effort to obtain them will 
continue until the records have been obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to find them would be futile.  38 U.S.C.A. 
§ 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).

The veteran had filed his claim for increased evaluations in 
October 2000.  On July 11, 2001, he was sent a VCAA 
notification letter, which informed him of the evidence 
needed to substantiate his claims.  It also told him of what 
evidence and information he should obtain and what 
information and evidence VA would obtain in his behalf; it 
also told him that he should submit all evidence relevant to 
the claims.  A second VCAA letter was sent to the veteran on 
March 15, 2002.  In addition, he was sent a statement of the 
case (SOC) in March 2002 and a supplemental statement of the 
case (SSOC) in March 2005 which included 38 C.F.R. § 3.159, 
the regulation that implemented the VCAA.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

In addition, the RO obtained all relevant treatment records 
referred to by the veteran, and a VA examination was 
performed to ascertain the current degree of severity of his 
claimed conditions.  Therefore, the Board finds that the 
veteran has been provided with adequate notice of the 
provisions of the VCAA and 38 C.F.R. § 3.159, and that the 
Board may proceed to the merits of the claims.


II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned of the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant' s condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir 2003) 
(overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), to the extent it held that, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should 
apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

The rating criteria for skin disorders were amended effective 
August 30, 2002, during the pendency of this appeal.  This 
case was remanded in December 2003, in part so that the 
claims could be evaluated pursuant to the new skin criteria.  
The March 2005 SSOC included the new rating criteria.  
Therefore, the Board may proceed with a decision on the 
merits of the claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, the applicable DCs were as follows:

38 C.F.R. Part 4, DC 7800 (2002) noted that a 0 percent 
evaluation is warranted for slightly disfiguring scars of the 
head, face, or neck.  A 10 percent evaluation required 
moderately disfiguring scars, and a 30 percent evaluation 
required severe disfiguring scars, especially if producing a 
marked and unsightly deformity of eyelids, lips, or auricles.  
A 50 percent evaluation requires complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  

Superficial poorly nourished scars with repeated ulceration 
warranted a 10 percent disability evaluation.  38 C.F.R. Part 
4, DC 7803 (2002).  Superficial scars which are tender and 
painful on examination also warranted a 10 percent 
evaluation.  38 C.F.R. Part 4, DC 7804 (2002).

Under 38 C.F.R. Part 4, DC 7813, dermatophytosis was 
evaluated as eczema pursuant to 38 C.F.R. Part 4, DC 7806 
(2002).  A 10 percent disability evaluation was warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent 
evaluation required exudation or itching constant, with 
extensive lesions or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, exceptional 
repugnance.  

The applicable rating criteria after August 30, 2002, include 
38 C.F.R. Part 4, DC 7800 (2005).   A 30 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features, or with two or three characteristics of 
disfigurement.  A 50 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired set of features, or 4 to 5 
characteristics of disfigurement.  

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are:  

*	Scar 5 or more inches (13 or more cm.) in length.  
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part.  Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).  
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).  
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  

According to 38 C.F.R. Part 4, DC 7801 (2005), a 30 percent 
disability evaluation is warranted for scars of the head, 
face, or neck which affect an area or areas exceeding 72 
square inches (465 sq. cm).  A 40 percent evaluation requires 
an area or areas exceeding 144 square inches (929 sq. cm).  

Under 38 C.F.R. Part 4, DC 7806 (2005), a 10 percent 
evaluation is warranted when there is at least 5 percent but 
less tan 20 percent of the entire body involved, or at least 
5 percent but less than 20 percent of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 122 month period.  A 30 
percent evaluation is warranted when there is eczema over 20 
to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of 6 weeks or more, but not constantly, 
during the past 12 month period.  A 60 percent disability 
evaluation requires more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected or constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual background

A.  Auricular cyst residuals, left ear

The relevant evidence of record includes the report of the 
January 2001 VA examination.  The veteran stated that he had 
had cysts develop off and on since the 1970's.  At the time 
of the examination, he said that he would get occasional pain 
on the scar behind the left ear, which might last for a few 
days.  The objective findings noted a 2-cm healed nontender 
scar behind the left ear.  There was some disfigurement of 
the left auricle.  His right auricle was normal in shape, 
with minute pock marks behind the right ear.

VA outpatient treatment records developed between 2000 and 
2004 show recurrent treatment for multiple cysts that 
recurred in auricular area.  However, there was no specific 
treatment for the cyst scar behind the left ear.

The veteran was afforded another VA examination in February 
2004.  He continued to have a scar behind the left ear.  He 
said he would develop new lesions about once every three 
months.  He indicated that he had a history of inflammation, 
with rupture and drainage of these lesions on a monthly 
basis.  He stated that he would be treated with oral 
antibiotic therapy and surgery.  The objective clinical 
evaluation noted that he had erythematous cysts scattered 
over the posterior aspect of his neck, over about 25 percent 
of the neck.  He had sclerosis, sinus tracks, and erythema 
involving the post-auricular area bilaterally, with ear lobe 
deformity on the left.  The left lobe was attached to the 
mandible, and he had lost normal contour of that lobe.

B.  Keratolysis, exfoliativa, of the feet

The relevant treatment records include the report of a 
January 2001 VA examination, at which the veteran indicated 
that he still had symptoms of itching and scaling of the 
feet, which was worse in the summer.  He noted that he would 
use foot powder when the symptoms were particularly bad.  The 
objective examination found scaling on both soles and between 
the webs of the toes.  He also had thickened toenails of both 
feet.  

The veteran has been treated by VA on an outpatient basis.  
On December 28, 2001, his feet were extremely dry, with 
thickened, diffuse white scaliness of the plantar surfaces.  
There was no erythema, fissuring, or cracking.  The scaly 
areas extended onto the lateral sides of the feet, but not on 
the dorsal surface.  His toenails were thick, yellow, and 
dystrophic.  On June 21, 2002, his feet were very 
hypertrophied over the heels, and were dry, without 
fissuring.  On August 19, 2003, both feet and toes had 
xerosis, had maceration of the interdigital areas, and were 
erythematous and fissured.

VA re-examined the veteran in February 2004.  He indicated 
that he still had itching, which was worse in the summer.  
The clinical evaluation noted yellow, dystrophic nails 
involving all the toes of both feet.  He had erythema, 
scaling, and macerations involving the web spaces of both 
feet.  He had erythema, hyperkeratosis, and extensive scales 
of the dorsal and ventral aspects of all toes, as well as 
over the ventral and lateral aspects of both feet.  The total 
exposed involvement was 33.5 percent, and total body 
involvement was 64 percent.

IV.  Analysis

A.  Auricular cyst residuals, left ear

After a careful review of the evidence of record, it is found 
that no more than a 10 percent evaluation is warranted for 
the bilateral post-auricular cyst residuals with scarring of 
the left ear from October 17, 2000, to August 29, 2002.  
Under the regulations then in effect, a 30 percent evaluation 
would require severely disfiguring scars of the head, face, 
or neck, especially if they produce a marked and unsightly 
deformity of the auricles or if there is exudation or 
constant itching, with extensive lesions or marked 
disfigurement.  See 38 C.F.R. Part 4, DCs 7800, 7806 (2002).  
The objective evidence showed that the veteran had a 
nontender scar behind the left ear, with some disfigurement 
of the left lobe.  However, this scar was not noted to be 
severely or markedly disfiguring, nor is there any indication 
of extensive lesions in the bilateral auricular area.  
Therefore, it is determined that the 10 percent disability 
evaluation assigned from October 17, 2000, to August 29, 
2002, adequately compensates the veteran for the residuals of 
cysts of the bilateral auricular area.

In addition, it is determined that an evaluation in excess of 
30 percent for the auricular cyst residuals, effective from 
August 30, 2002, is not justified.  The evidence of record 
does not establish that there is visible or palpable tissue 
loss and either gross distortion or symmetry of two features 
or paired set of features, or 4 to 5 characteristics of 
disfigurement, pursuant to the current regulation at 
38 C.F.R. Part 4, DC 7800 (2005).  There is no indication 
that the cysts have resulted in any tissue loss, nor is there 
any indication that there is gross distortion or symmetry of 
two features.  Rather, the evidence demonstrates that the 
left lobe is attached to the mandible; however, the 
photographs taken of this do not show that this distortion is 
gross in nature.  It is significantto note that the right 
auricle is normal in appearance.  Nor is there any suggestion 
that this condition results in 4 to 5 of the characteristics 
of disfigurement noted above.  There is also no suggestion 
that the scar has resulted in complete or exceptionally 
repugnant deformity of one side of the face or repugnant 
bilateral disfigurement, pursuant to 38 C.F.R. Part 4, DC 
7800 (2002).

Although the left lobe is attached to the mandible, this has 
not been characterized as repugnant in nature; in addition, 
the right side is within normal limits.  Nor is there any 
indication that the scar behind the veteran's left ear covers 
an area or areas exceeding 144 square inches (929 sq. cm) so 
as to justify a 40 percent evaluation under 38 C.F.R. Part 4, 
DC 7801 (2005).  Finally, there is no evidence of ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, exceptional repugnance (see 38 C.F.R. Part 4, 
DC 7806, (2002)), or of more than 40 percent involvement of 
the entire body or more than 40 percent of exposed areas 
affected or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12 month period.  The February 2004 VA 
examination noted no evidence of ulceration or extensive 
exfoliation or crusting, or of systemic or nervous 
manifestations.  Additionally, the examination report noted 
that the scar only involved roughly 25 percent of the neck 
area.

While the veteran does use antibiotics during flare-ups, 
there is no indication that the use of these drugs is 
constant or near-constant.  Therefore, the Board finds that 
that the 30 percent disability evaluation assigned from 
August 30, 2002, adequately compensates the veteran for his 
current degree of severity of the auricular cyst residuals of 
the left ear.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a higher 
disability rating, for either of the applicable time periods, 
for service-connected auricular cyst residuals of the left 
ear.

B.  Keratolysis, exfoliativa, of the feet

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent under the older 
rating criteria from October 17, 2000, to August 29, 2002, 
and in excess of 10 percent under either the old or the new 
rating criteria from August 30, 2002, is not warranted.

Prior to August 30, 2002, there is no indication that the 
veteran has exudation or constant itching of the feet, with 
extensive lesions or marked disfigurement.  See 38 C.F.R. 
Part 4, DC 7806 (2002).  Moreover, there is no suggestion 
that this describes his condition after August 30, 2002; nor 
is there any evidence that supports a finding that more than 
40 percent of the entire body or more than 40 percent of 
exposed areas are affected, or of constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  See 38 C.F.R. Part 4, DC 7806 (2005).  While the 
veteran does take occasional antibiotic therapy for the 
treatment of his various skin disorders, there is no 
indication that he takes constant or near-constant drug 
therapy for the treatment of his foot condition.  Nor is 
there any indication that his foot disorder covers more than 
40 percent of his entire body or more than 40 percent of 
exposed areas affected.  Therefore, it is not found that an 
increased evaluation under either the old or the new rating 
criteria after August 30, 2002 is justified, and that the 
currently assigned 10 percent disability evaluation 
adequately compensates the veteran for the degree of 
disability caused by his keratolysis, exfoliativa, of the 
feet.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected keratolysis, 
exfoliativa, of the feet.

C.  Extraschedular evaluations

According to the provisions of 38 C.F.R. § 3.321(b)(1) 
(2005), ratings are to be based as far as practicable upon 
the average impairment of earning capacity.  However, in 
those exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case represents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  The 
Board finds no exceptional circumstances in this case that 
would warrant referral for consideration of an extraschedular 
evaluations.


ORDER

Entitlement to a rating in excess of 10 percent for the 
keratolysis, exfoliativa, of the feet is denied.

Entitlement to a rating in excess of 10 percent for residual 
cysts, post-auricular area, bilaterally, with status post 
surgery, left ear, from October 17, 2000, to August 29, 2002, 
is denied.

Entitlement to an increased evaluation for residual cysts, 
post-auricular area, bilaterally, with status post surgery, 
left ear, from August 30, 2002, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


